Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed July 3, 1973, which reconsidered a prior decision and sustained an initial determination of the respondent disqualifying the claimant from receiving benefits because he voluntarily left his employment without good cause. The record establishes that the claimant left his employment voluntarily and for the sole purpose of receiving retirement benefits from his Federal employer, the Postal Service. We recently passed on this precise question and held that such retirement was, as a matter of law, one “with good cause” (Matter of Fisher [Levine], 43 A D 2d 753). The decision, therefore, must be reversed. Decision reversed, without costs. Cooke, Sweeney, Kane and Main, JJ., concur; Herlihy, P. J., dissents and votes to affirm in the following memorandum.